ORDER OF SEQUESTRATION
GESELL, District Judge.
In order to insure the defendant a fair trial by an impartial jury, and with the agreement of the defendant and the government, the Court has determined that because of the heightened scrutiny of the jury expected during jury deliberations and other factors that it is desirable further to insulate the jury from any extrajudicial statements. Accordingly, the Court, pursuant to Rule 308(c) of the Criminal Rules of this Court, directs the entry of the following Order. It is hereby
ORDERED that the jurors in the above-captioned case shall be sequestered following the Court’s instructions for the full period of their deliberations, and shall be kept in the custody of the United States Marshal for the District of Columbia at such safe and convenient place as the Marshal in his discretion shall arrange; and it is further
ORDERED that the Marshal shall make prompt and appropriate arrangements pri- or to deliberations to permit the jurors to get and bring back with them sufficient personal effects for use during the course of their sequestration; and it is further
ORDERED that the Marshal shall safely keep the jurors and shall suffer no non-juror to converse with or to come in contact with any member of the jury except as otherwise provided by this Order; and it is further
ORDERED that no Marshal or Deputy Marshal in attendance upon the jury shall converse with the jurors except as may be necessary in carrying out the obligations imposed by this Order and in no event shall such personnel comment in any way whatsoever upon the defendant, his counsel, the government, the witnesses or the issues in this case, either to or in the presence of any juror; and it is further
ORDERED that any communication with the Court by the jury or any individual juror shall be made in writing and that writing shall be placed in a sealed envelope and shall be promptly delivered to the Court by the Marshal; and it is further
*1454ORDERED that the Marshal shall make all appropriate arrangements for the transportation of the jurors to and from the United States Courthouse, to and from the place of lodging described above, and to and from any restaurants where the jurors may take their meals; and it is further
ORDERED that during the period of sequestration the Marshal shall, at the cost of the government, provide to each of the jurors breakfast, luncheon and dinner meals; and it is further
ORDERED that the Marshal shall make some provision to insure that during the evening hours at their place of lodging there will be available to the sequestered jurors at the cost of the government some type of modest refreshments, including but not limited to coffee, tea, milk or soft drinks and something to accompany those drinks; and it is further
ORDERED that when the jurors have completed their evening meal and are returned to the place of lodging designated by the Marshal and at all other times that the jurors shall be within the custody of the Marshal, except while the jurors are deliberating at the courthouse, the following conditions shall pertain:
1. Any reasonable telephonic messages may be made or received by the jurors to or from their immediate family through the Marshal. No other telephone call shall be allowed to any of the jurors, either incoming or outgoing, except as otherwise specifically allowed by the Court on application.
2. The jury while sequestered shall be permitted to read current printed news media; before providing such materials to the jurors, the Marshal shall read the materials and excise all references to this trial. Where a question arises as to excision, the Marshal is directed to construe materials in favor of excision and is advised to bring such questions to the attention of the Court for resolution. Books, novels and verse, unrelated to criminal trials or to this case may be brought by the jurors to their place of lodging;
3. The Marshal shall insure that television and radio facilities be made available to jurors at the place of lodging for viewing and listening but shall take all necessary measures to preclude viewing and listening to all newscasts and other news programs which have a substantial likelihood of containing news elements concerning this trial. The Marshal shall also insure that the jurors avoid viewing or listening to any type of media program in which news elements of this trial might arise;
4. To the extent that the Marshal can reasonably and feasibly do so, the Marshal shall permit visits to the jurors by close relatives, or persons occupying a similar position to any juror, at times when their attendance in Court is not required. For this purpose, the Marshal shall arrange, at the place of lodging, a suitable large visiting place in which such visits may occur during reasonable hours at times when the Court is not in session. In the event that the number of requests for visitors by non-jury members becomes so great that the Marshals cannot feasibly handle such large number, then such visits shall be limited to not more than two non-jurors for each juror. If such limitation is required, each juror shall provide the Marshal with the names of those persons he or she desires as visitors. During all visits by non-jurors the Marshal shall take all necessary precautions to insure that no discussion of any events even remotely relating to this trial shall occur;
5. All mail or telegrams directed to jurors shall either be retained by the Marshal until the end of the trial or, at the option of the juror, shall be opened and read by the Marshal and all references to this trial shall be deleted before delivery to the juror. In like manner, all mail from jurors shall be examined by the Marshal and such reference deleted or, at the option of the juror, held by the Marshal until the close of the trial; and it is further
ORDERED that the Marshal shall make adequate provision to insure that those jurors who so desire and who so request are taken to their respective Houses of Worship when the jury is not deliberating; and it is further
*1455ORDERED that the Marshal shall arrange to awaken the jurors at such time that there shall be ample time for the jurors to attend to themselves, and to breakfast, and thereafter be transported to the United States Courthouse and be assembled in the jury room no later than 9:30 a.m.; and it is further
ORDERED that at this time no provision be made for outside entertainment to be furnished to the jurors, subject to any further arrangements that may be made upon application to the Court. To facilitate such arrangements the Court suggests that the jurors choose from their number one juror who will act as social and activities chairman and who will be responsible to communicate to the Court in writing through the Marshal any request for recreational or social activities; and it is further
ORDERED that a copy of this Order shall be given to the next of kin of each juror or such other person as each juror may designate; and it is further
ORDERED that this Order may be altered, amended or changed from time to time in the discretion of the Court.